                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA

Melissa Barbare,                        )       C/A No. 2:17-cv-02834-DCC
                                        )
                          Plaintiff,    )
                                        )
v.                                      )        OPINION AND ORDER
                                        )
Nancy Berryhill, Acting Commissioner of )
Social Security,                        )
                                        )
                          Defendant. )
________________________________ )

       Plaintiff has brought this action pursuant to 42 U.S.C. § 405(g) seeking judicial

review of the final decision of the Commissioner of Social Security (“Commissioner”)

denying his claim for Disability Insurance Benefits (“DIB”). In accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02 (D.S.C.), this matter was referred to a United States

Magistrate Judge for pre-trial handling. On January 8, 2019, Magistrate Judge Mary

Gordon Baker issued a Report and Recommendation (“Report”), recommending that the

decision of the Commissioner be affirmed. ECF No. 17. On February 1, 2019, Plaintiff

filed Objections to the Report, and the Commissioner filed a Reply on February 14, 2019.

ECF Nos. 20, 21. For the reasons stated below, the Court adopts the Report and

incorporates it herein by reference.

       The Magistrate Judge makes only a recommendation to this Court.                The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with this Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976).

The Court is charged with making a de novo determination of only those portions of the

Report that have been specifically objected to, and the Court may accept, reject, or modify

the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

                                            1
       The role of the federal judiciary in the administrative scheme established by the

Social Security Act (“the Act”) is a limited one. Section 205(g) of the Act provides, “[t]he

findings of the Secretary as to any fact, if supported by substantial evidence, shall be

conclusive . . . .”   42 U.S.C. § 405(g).        “Substantial evidence has been defined

innumerable times as more than a scintilla, but less than preponderance.” Thomas v.

Celebreeze, 331 F.2d 541, 543 (4th Cir. 1964). This standard precludes a de novo review

of the factual circumstances that substitutes the court’s findings for those of the

Commissioner. Vitek v. Finch, 438 F.2d 1157 (4th Cir. 1971). The court must uphold the

Commissioner’s decision as long as it was supported by substantial evidence and

reached through the application of the correct legal standard. Johnson v. Barnhart, 434

F.3d 650 (4th Cir. 2005). “From this it does not follow, however, that the findings of the

administrative agency are to be mechanically accepted. The statutorily granted right of

review contemplates more than an uncritical rubber stamping of the administrative

action.” Flack v. Cohen, 413 F.2d 278, 279 (4th Cir. 1969). “[T]he courts must not

abdicate their responsibility to give careful scrutiny to the whole record to assure that

there is a sound foundation for the [Commissioner’s] findings, and that his conclusion is

rational.” Vitek, 438 F.2d at 1157–58.

                                     BACKGROUND

       Plaintiff applied for DIB on September 24, 2013, alleging that she had been

disabled since November 12, 2012, due to, inter alia, collagenous colitis, chronic

obstructive pulmonary disease, and essential tremors. Plaintiff's claims were denied

initially and upon reconsideration. Plaintiff requested a hearing before an Administrative

Law Judge ("ALJ"), which was held on May 27, 2014. The ALJ denied Plaintiff's claims



                                             2
in a decision issued on September 13, 2016. The Appeals Council denied Plaintiff's

request for a review, making the determination of the ALJ the final decision of the

Commissioner.

                                       DISCUSSION

       The Magistrate Judge recommends that the Court affirm the Commissioner’s

decision because it is supported by substantial evidence and the proper legal standards

were applied. Plaintiff objects to the Report, claiming that the Magistrate erred in finding

that ALJ properly evaluated the opinions of treating physicians. For the reasons detailed

below, this Court denies Plaintiff’s objections and adopts the Report’s recommendations.

       Under the regulations of the Social Security Administration,1 the Commissioner is

obligated to consider all medical evidence presented, including the opinions of medical

sources. 20 C.F.R. § 1527(c). The regulations require ALJs to “give more weight to

medical opinions from [a plaintiff’s] treating sources, since these sources are likely to be

the medical professionals most able to provide a detailed, longitudinal picture of [a

plaintiff’s] medical impairment(s) and may bring a unique perspective to the medical

evidence that cannot be obtained from the objective medical findings alone or from

reports of individual examinations, such as consultative examinations or brief

hospitalizations.” Id. § 416.1527(c)(2). If the ALJ “find[s] that a treating source’s medical

opinion on the issue(s) of the nature and severity of [a plaintiff’s] impairment(s) is well-

supported by medically acceptable clinical and laboratory diagnostic techniques and is



1
   As the Magistrate Judge correctly notes, numerous social security regulations and
rulings have changed effective March 27, 2017. However, these changes only apply to
claims filed on or after March 27, 2017. Therefore, all references in this Order are to the
prior versions of the regulations that were in effect at the time Plaintiff’s application was
filed, unless otherwise specified.
                                             3
not inconsistent with the other substantial evidence in [a plaintiff’s] case record, [the ALJ]

will give it controlling weight.” Id. When, however, the ALJ does not give a treating

physician’s opinion controlling weight, the ALJ must consider a number of factors

including: (1) the length of the treatment relationship and the frequency of examination;

(2) the nature and extent of the treatment relationship; (3) the supportability of the

physician’s opinion; (4) the consistency of the opinion with the medical records; (5)

whether the physician is a specialist; and (6) any other relevant factors. Id. § 416.927(c).

       Based on these regulations, the Report comprehensively evaluated the opinions

offered by four treating physicians—Dr. James R. Bloodworth, Dr. Catherine Chang, Dr.

Michael I. Rickoff, and Dr. Fredy Revilla—and determined that the ALJ's evaluation of

those opinions is supported by substantial evidence. Plaintiff's lengthy objections do not

raise specific, organized arguments in response to the Report, instead merely

summarizing the Magistrate Judge's findings and arguing against those findings. For

ease of reference, the Court will address each of Plaintiff's objections within the structure

utilized by the Report.

  I.   COPD

       Dr. Bloodworth and Dr. Chang completed questionnaires in which they opined on

Plaintiff's limitations due to her COPD. The ALJ afforded these opinions little weight,

finding that Dr. Bloodworth's opinion that Plaintiff should be limited to sedentary exertional

work was "not supported by [the] record as a whole" and "gives undue weight to the

[Plaintiff's] subjective complaints." ECF No. 8-2 at 33. Similarly, the ALJ gave Dr.

Chang's opinion that Plaintiff would need "frequent absences from work likely due to

exacerbation of [COPD]" little weight because it was "not supported by [the] record as a



                                              4
whole with a limitation that would cause the absences." Id.; ECF No. 8-11 at 2. The ALJ

also found Dr. Chang's opinion to be conclusory with little explanation in support. ECF

No. 8-2 at 33.

       The Report found substantial evidence to support both of these opinions after

thoroughly reviewing the medical evidence in the record. Plaintiff's objections to this

finding are difficult to follow and not clearly stated; however, the Court has conducted a

de novo review of the ALJ's decision and the evidence in the record. Based on this

review, the Court adopts the Report's findings and incorporates them herein by reference.

Although Plaintiff disagrees with the ALJ's evaluation of these opinions, this Court is

concerned only with whether the ALJ applied the proper legal standard and whether the

ALJ's decision is supported by substantial evidence. Under this deferential standard, the

ALJ's evaluation of Dr. Bloodworth and Dr. Chang's opinions must be affirmed.

 II.   Digestive Condition

       Dr. Rickoff completed a questionnaire in which he opined that Plaintiff could only

perform sedentary work due to a digestive condition—collagenous colitis—which causes

diarrhea. The ALJ afforded this opinion partial weight, noting that Dr. Rickoff's opinion

that Plaintiff would require more than an hour of breaks during the workday for diarrhea

was inconsistent with the record as a whole. Indeed, the Court has reviewed the ALJ's

decision and the record and finds there is substantial evidence to support this finding, as

the ALJ points out how Plaintiff's digestive symptoms waxed and waned and how she

responded well to medication. In her objections, Plaintiff contends the Magistrate Judge

erred by "fail[ing] to recognize that intermittent problems can be disabling, if they interrupt

work with sufficient frequency."     ECF No. 20 at 8.        The Court acknowledges that



                                              5
intermittent problems can be disabling; however, the Court's review of this case is

constrained to the questions of whether the ALJ committed legal error and whether the

ALJ's decision is supported by substantial evidence.          In light of the ALJ's detailed

explanation of Plaintiff's medical records relating to her digestive issues, the Court

overrules Plaintiff's objections.

III.   Essential Tremors

       Dr. Revilla completed a questionnaire in which he opined that Plaintiff could not

perform work that requires writing or typing. Dr. Revilla further opined that this impairment

began in approximately November 2012. The ALJ afforded little weight to this opinion,

noting that Dr. Revilla's medical records do not support the opinion. The Court has

reviewed Dr. Revilla's records and finds substantial evidence to support the ALJ's opinion.

Dr. Revilla's records indicate, at various times after the alleged onset date, that Plaintiff's

handwriting was shaky and that her tremor was moderate. In light of the longitudinal

medial record in this case, the Court overrules Plaintiff's objections and finds that

substantial evidence supports the ALJ's finding about Dr. Revilla's opinion.

IV.    Other Medical Opinions

       Finally, Plaintiff objects to the Report's finding that the ALJ did not err in giving

some weight to the opinions of non-examining state agency physicians. In his decision,

the ALJ noted that new evidence had been admitted into the record after the time the

state agency physicians performed their evaluations, "which obviously diminishes the

value of those opinions." ECF No. 8-2 at 35. Moreover, the Report found that any error

in weighing these opinions would be harmless because "the ALJ assessed Plaintiff's RFC

to a more limited capacity than that opined by the state agency physicians." ECF No. 17



                                              6
at 16. Plaintiff's objection on this issue is limited to arguing that the error can not be

harmless in light of the error with regards to the treating physicians. As the Court has

overruled Plaintiff's objections as to the treating physicians, the Court overrules this

objection.

                                     CONCLUSION

       For the reasons set forth above, the Court ADOPTS the Report and AFFIRMS the

decision of the Commissioner.

       IT IS SO ORDERED.

                                                       s/ Donald C. Coggins, Jr.
                                                       United States District Judge
March 20, 2019
Spartanburg, South Carolina




                                            7
